Citation Nr: 1129253	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-25 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals of recurrent pilonidal cysts, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for service-connected residuals of left herniorrhaphy.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

After the issuance of the January 2011 supplemental statement of the case, the Veteran submitted additional evidence in February 2011, which consisted of either duplicate or irrelevant records of VA treatment.  Therefore, the Board finds it unnecessary to solicit a waiver of the Veteran's right to have the evidence reviewed by the RO or to remand the evidence to the RO for review.  38 C.F.R. §§ 19.37, 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a recurrent pilonidal cyst that is painful with occasional leakage. 

2.  The Veteran has not experienced a recurrence of the left inguinal hernia, and no compensable symptoms associated with the residual scar have been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for service-connected residuals of recurrent pilonidal cysts have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. §§ 4.1-4.14, 4.114, 4.118, Diagnostic Codes 7332, 7801-7805 (2010).

2.  The criteria for a compensable evaluation for service-connected residuals of left herniorrhaphy have not been met.  38 U.S.C.A. § 1155 (West 2002); Diagnostic Codes 7801-7805 (2008); 38 C.F.R. §§ 4.1-4.14, 4.114, 4.118, Diagnostic Codes 7338, 7801-7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In November 2005 and January 2006 VCAA letters, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additional VCAA letters were mailed to the Veteran in March 2006, June 2008, and July 2010, which included notice on how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Board finds that VA's duty to notify has been met.  

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes VA treatment records.  The record reflects that the RO scheduled the Veteran for a VA examination in 2006 in connection with his claims but he failed to report.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, certain action is taken.  When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, generally the claim is denied.  38 C.F.R. § 3.655(b) (2010).  Thus, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  See Turk v. Peake, 21 Vet. App. 565, 569 (2008).  Here, a current examination is necessary as the Veteran's disabilities were last evaluated on VA examination in January 1974 and April 1976.  The Veteran provided no reason for not reporting for the scheduled examination in this appeal.  Given the foregoing, the duty to assist does not require any further efforts to afford the Veteran a VA examination.  The Board, however, recognizes that current VA treatment records have been associated with the claims file.  Accordingly, the Board will evaluate the disabilities based on the evidence of record.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a participant in the claims process, identifying relevant treatment records and providing statements on the severity of his disabilities.  Thus, he has been provided with a meaningful opportunity to participate in the claims process.  The Board finds that VA's duty to assist has been met.  

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Under Diagnostic Code 7332 (rectum and anus, impairment of sphincter control), a noncompensable evaluation is assigned for healed or slight disability, without leakage.  A 10 percent evaluation is assigned for constant slight, or occasional moderate leakage.  A 30 percent evaluation is assigned for occasional involuntary bowel movements, necessitating wearing of pad.  A 60 percent evaluation is assigned for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent evaluation is assigned for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2010).  

Prior to October 23, 2008, the schedule of ratings for skin disabilities provided that under Diagnostic Code 7801, scars other than on the head, face, or neck, that are deep or that cause limited motion covering an area or areas exceeding 6 square inches (39 sq. cm.) are assigned a 10 percent evaluation, scars covering an area or areas exceeding 12 square inches (77 sq. cm.) are assigned a 20 percent evaluation, scars covering an area or areas exceeding 72 square inches (465 sq. cm.) are assigned a 30 percent evaluation, and scars covering an area or areas exceeding 144 square inches (929 sq. cm.) are assigned a 40 percent evaluation.  Under Diagnostic Code 7802, scars other than on the head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are assigned a 10 percent evaluation.  Under Diagnostic Code 7803, scars that are superficial and unstable are assigned a 10 percent evaluation.  Under Diagnostic Code 7804, scars that are superficial and painful on examination are assigned a 10 percent evaluation.  Under Diagnostic Code 7805, other scars are rated based on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).

Effective October 23, 2008, the amended schedule of ratings for skin disabilities removed Diagnostic Code 7803.  See 38 C.F.R. § 4.118 (2009-2010).  Additionally, under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear covering an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) are assigned a 10 percent evaluation, scars covering an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are assigned a 20 percent evaluation, scars covering an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are assigned a 30 percent evaluation, and scars covering an area or areas of 144 square inches (929 sq. cm.) or greater are assigned a 40 percent evaluation.  Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear covering an area or areas of 144 square inches (929 sq. cm.) or greater are assigned a 10 percent evaluation.  Under Diagnostic Code 7804, a 10 percent evaluation is assigned for one or two scars that are unstable or painful, a 20 percent evaluation is assigned for three or four such scars, and a 30 percent evaluation is assigned for five or more such scars.  If one or more scars are both unstable and painful, a 10 percent to the evaluation is added based on the total number of unstable or painful scars. Under Diagnostic Code 7805, other scars  (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 are evaluated based on any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  

The amended schedule applies to all applications for benefits received by VA on or after October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 C.F.R. § 4.118 may request review under these clarified criteria.  [Here, the Veteran did not request review under the amended criteria; however, the RO's evaluation of the disabilities included consideration of the amended criteria.  See May 2009 supplemental statement of the case.  The Board's evaluation will also include consideration of the amended criteria in light of such circumstances.]

Under Diagnostic Code 7338 (hernia, inguinal), a noncompensable evaluation is assigned for small, reducible, or without true hernia protrusion, or not operated, but remediable hernia.  A 10 percent evaluation is assigned for postoperative recurrent, readily reducible hernia, well supported by truss or belt.  A 30 percent evaluation is assigned for small, postoperative recurrent, or unoperated irremediable hernia, not well supported by truss, or not readily reducible.  A 60 percent evaluation is assigned for large, postoperative, recurrent hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  For bilateral involvement, a 10 percent is added provided the second hernia is compensable, which means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2010).  

Analysis

1.	Residuals of Recurrent Pilonidal Cysts

In a June 1963 rating decision, service connection was established for residuals of post-operative removal of coccygeal cyst and assigned a noncompensable evaluation by analogy under Diagnostic Code 7899-7803 effective from March 29, 1946, the day following the Veteran's discharge from service.  When an unlisted condition is encountered, as here, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  The record shows that the Veteran's pilonidal cyst was re-evaluated numerous times throughout the 1970s.  A June 1974 rating decision is significant for showing that the disability rating was increased to 30 percent and reassigned to Diagnostic Code 7399-7332, by analogy.  The instant claim for increased compensation was received in October 2005.  Notably, the appealed December 2006 rating decision (and rating decisions dated thereafter) erroneously note the disability of residuals of recurrent pilonidal cysts as assigned to Diagnostic Code 7803.  

In the December 2007 notice of disagreement, the Veteran contended that his "condition [was] much worse" than the assigned rating.  He indicated that he experienced painful scarring and leakage of the pilonidal cyst.  In a July 2010 statement, he contended that he recently received treatment at the VA for his cyst which had burst open and "was attempting to scab over."  

VA treatment records dated from September 2003 to January 2011 show that in October 2005, the Veteran was seen by a social worker in regard to financial difficulties he was experiencing.  The Veteran reported on a history of eight surgeries on his tail bone, two of which occurred in service, and he maintained that he was denied compensation benefits.  The social worker encouraged the Veteran to reapply for benefits.  In March 2007, the Veteran was seen to discuss his financial issues during which time he also complained that he was still experiencing problems from his past surgeries, such as an inability to sit in one place for very long and that he had to stand hunched over to keep the pressure off his tail bone.  In May 2007, the Veteran was seen for general medical issues at which time he also expressed concern with sitting and some discomfort noted on his tailbone.  He reported he believed he might have nerve damage.  In December 2007, the Veteran reported that he observed "occasional" inflammation, then recession and draining of his pilonidal cyst.  On physical examination of the buttocks, there was a remnant of a follicle or cyst, healed, absent drainage or underlying abscess on palpation.  A July 2010 record showed the Veteran was seen for a routine follow-up on all his chronic medical conditions.  It was noted that he had a pilonidal cyst on the buttocks.  There was no drainage but it was open.  In January 2011, the Veteran complained of pain associated with the cyst.  The physical examination revealed a fissure absent drainage but it was open.  The examiner noted an assessment of pilonidal cyst.  

The foregoing lay and medical evidence shows the Veteran suffers from a recurrent pilonidal cyst that is painful with occasional leakage.  These symptoms are analogous to symptomatology associated with the currently assigned 30 percent rating under Diagnostic Code 7322.  In addition, there is no competent evidence that indicates that the pilonidal cyst is manifested by scarring with symptoms separate and distinct from the underlying pilonidal cyst.  The Veteran has complained of "painful scarring."  To the extent this complaint may be construed as evidence of compensable disability separate from the cyst, the Board finds that given the nature of the disability (i.e., the close proximity of scarring, if any, to the underlying recurrent cyst), the Veteran's lay opinion is not competent to discern whether the pain derives from the cyst or scarring, if any, or both.  This determination requires medical expertise.  Accordingly, the Veteran is not entitled to a separate compensable rating for additional disability separate and distinct from the pilonidal cyst. 

2.	Residuals of Left Herniorrhaphy

In an April 1946 rating decision, service connection was established for scar, herniorrhaphy, left and assigned a noncompensable evaluation effective March 29, 1946, the day following the Veteran's discharge from service.  [Service treatment records describe it as an inguinal hernia.]  In a June 1963 rating decision, it was indicated that the left herniorrhaphy scar was assigned to Diagnostic Code 7338.  The instant claim for increased compensation was received in October 2005.  

As noted above, in the December 2007 notice of disagreement, the Veteran contended that his "condition [was] much worse" than the assigned rating.  He, however, did not describe how his hernia condition had worsened.  VA treatment records dated from September 2003 to January 2011 show that in February 2004, a physical examination of systems revealed hernia scars.  No organomegaly, masses, tenderness, or hernias were identified.  In August 2006, a physical examination of systems revealed "bilateral hernia, lap cholcystectomy scars."  In June 2008, an examination of the Veteran's abdomen revealed no masses and a "well-healed" scar.  In October 2008, a physical examination of systems revealed bilateral inguinal hernia scars.  There was diffuse tenderness of both lower quadrants and bilateral rubbery lymph nodes in the groin.

The foregoing lay and medical evidence fails to show that there has been recurrence of the hernia, much less symptoms associated with such recurrence.  Accordingly, an increased rating under Diagnostic Code 7388 is not warranted.  In addition, no compensable symptoms associated with the scar has been identified by the Veteran or described by the medical evidence.  Accordingly, an increased rating under either the old or amended rating criteria for evaluating skin disabilities is not warranted. 



Other Considerations

The Board has not assigned staged ratings as the factual findings do not show distinct time periods that the Veteran's disabilities warranted different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2010); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected disabilities, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran complains of a recurrent pilonidal cyst that causes pain and breaks open and drains occasionally.  His symptoms and the type of resulting functional impairment described by him are analogous to symptoms contemplated in the rating criteria.  He has not described any exceptional or unusual features or symptoms of the disability, and in regard to residuals of the left herniorrhaphy, he has no specific complaints.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  During the course of the appeal, the Veteran has filed claims for TDIU which have been adjudicated by the RO.  Significantly, the Veteran has consistently maintained that his combined disabilities (service connected disabilities and disabilities for which he was seeking service connection), rendered him unemployable.  See, e.g., December 2007 statement.  As the Veteran has never contended that the service-connected disabilities at issue singularly or together render him unemployable, the Board finds that a claim for TDIU is not before the Board for consideration.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claims so that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

A rating in excess of 30 percent for service-connected residuals of recurrent pilondial cysts is denied. 

A compensable evaluation for service-connected residuals of left herniorrhaphy is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


